DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 8-15, 17, 19, and 20 are pending in this application.
Response to Amendment
Claims 1, 8-11, 17, 18, and 20 are amended. Claims 6, 7, 16, and 18 are cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Roberto Colon on 04/01/2022.
The application has been amended as follows: Claim 19 is amended to recite:	A circuitry, comprising: 	an electronic solid-state switch including a first power terminal and a second power terminal; 	an external controller electrically connected to the electronic solid-state switch, wherein the external controller is configured to command the electronic solid-state switch to transition between an off-state and an on-state; 	a driver and switch protection system electrically connected to the electronic solid-state switch, wherein the driver and switch protection system includes: 		a signal processing and diagnostic controller; 		an isolated bias power circuit electrically connected to the signal processing and diagnostic controller; and 	wherein the external controller is configured to command the electronic solid-state switch to transition to the off-state; 	in response to transitioning to the off-state, the signal processing and diagnostic controller is configured to: 		read a gate-source voltage, a gate-source amperage, a temperature, an amperage of a current flowing between the first power terminal and the second power terminal, and a voltage between the first power terminal and the second power terminal of the electronic solid-state switch; 			compare the amperage of the current flowing between the first power terminal and the second power terminal with a first predetermined-degradation-current threshold; 		determine that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the first predetermined-degradation-current threshold; 			in response to determining that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the first predetermined-degradation-current threshold, compare the amperage of the current flowing between the first power terminal and the second power terminal with a second predetermined-degradation-current threshold; 		determine that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the second predetermined- degradation-current threshold, wherein the second predetermined-degradation- current threshold is greater than the first predetermined-degradation-current threshold; and 		in response to determining that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the second predetermined-degradation-current threshold, send a fault output signal, setting a degradational level of the electronic solid-state switch.
Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03/31/2022, with respect to claims 1-5, 8-15, 17-19, and 20 have been fully considered and are persuasive.  The rejection of claims 1-5, 8-15, 17-19, and 20 has been withdrawn. 
Allowable Subject Matter
Claims 1-5, 8-15, 17-19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Claims 1-5 and 8-10 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 1, especially a signal processing and diagnostic controller and an external controller each electrically connected to the electronic solid-state switch, wherein the external controller is configured to command the electronic solid-state switch to transition between an off-state and an on-state; wherein the external controller is configured to command the electronic solid-state switch to transition to the off-state, in response to transitioning to the off-state, the signal processing and diagnostic controller is configured to: read a gate-source voltage, a gate-source amperage, a temperature, an amperage of a current flowing between the first power terminal and the second power terminal, and a voltage between the first power terminal and the second power terminal of the electronic solid-state switch, compare the gate-source voltage with a predetermined-off gate-source voltage threshold; determine that the gate-source voltage is less than the predetermined-off gate-source voltage threshold; in response to determining that the gate-source voltage is less than the predetermined-off gate-source voltage threshold, compare the voltage between the first power terminal and the second power terminal with a predetermined-off voltage threshold; determine that the voltage between the first power terminal and the second power terminal is greater than the predetermined-off voltage threshold; in response to determining that the voltage between the first power terminal and the second power terminal is greater than the predetermined-off voltage threshold; compare the amperage of the current between the first power terminal and the second power terminal with a predetermined-off amperage threshold; determine that the amperage of the current between the first power terminal and the second power terminal is less than the predetermined-off amperage threshold; in response to determining that the amperage of the current between the first power terminal and the second power terminal is less than the predetermined-off amperage threshold, compare the gate-source amperage with a predetermined-off gate-source amperage threshold; determine that the gate-source amperage is less than the predetermined-off gate-source amperage threshold; and in response to determining that the gate-source amperage is less than the predetermined-off gate-source amperage threshold, set a fault output signal to pass an off-state test, indicating that electronic solid-state switch is operating normally in the off-state. 	Claims 11-15, 17, and 20 are allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 11, especially wherein the external controller is configured to command the electronic solid-state switch to transition to the on-state; in response to transitioning to the on-state, the signal processing and diagnostic controller is configured to: read a gate-source voltage, a gate-source amperage, a temperature, an amperage of a current flowing between the first power terminal and the second power terminal, and a voltage between the first power terminal and the second power terminal of the electronic solid-state switch; compare the gate-source voltage with a predetermined-on gate-source voltage threshold; determine that the gate-source voltage is greater than the predetermined-on gate-source voltage threshold; in response to determining that the gate-source voltage is greater than the predetermined-on gate-source voltage threshold, compare the voltage between the first power terminal and the second power terminal with a predetermined-on voltage threshold; determine that the voltage between the first power terminal and the second power terminal is less than the predetermined-on voltage threshold; in response to determining that the voltage between the first power terminal and the second power terminal is less than the predetermined-on voltage threshold, compare the amperage of the current between the first power terminal and the second power terminal with a predetermined-on amperage threshold; determine that the amperage of the current between the first power terminal and the second power terminal is greater than the predetermined-on amperage threshold; in response to determining that the amperage of the current between the first power terminal and the second power terminal is greater than the predetermined-on amperage threshold, compare the gate-source amperage with a predetermined-on gate-source amperage threshold; determine that the gate-source amperage is less than the predetermined-on gate-source amperage threshold; and in response to determining that the gate-source amperage is less than the predetermined-on gate-source amperage threshold, set a fault output signal to pass an on-state test, indicating that electronic solid-state switch is operating normally in the on-state.	Claim 19 is allowable because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 19, especially wherein the external controller is configured to command the electronic solid-state switch to transition to the off-state; in response to transitioning to the off-state, the signal processing and diagnostic controller is configured to: read a gate-source voltage, a gate-source amperage, a temperature, an amperage of a current flowing between the first power terminal and the second power terminal, and a voltage between the first power terminal and the second power terminal of the electronic solid-state switch; compare the amperage of the current flowing between the first power terminal and the second power terminal with a first predetermined-degradation- current threshold; determine that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the first predetermined- degradation-current threshold; in response to determining that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the first predetermined-degradation-current threshold, compare the amperage of the current flowing between the first power terminal and the second power terminal with a second predetermined-degradation-current threshold; determine that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the second predetermined- degradation-current threshold, wherein the second predetermined-degradation- current threshold is greater than the first predetermined-degradation-current threshold; and in response to determining that the amperage of the current flowing between the first power terminal and the second power terminal is greater than the second predetermined-degradation-current threshold, send a fault output signal, setting a degradational level of the electronic solid-state switch to degradation level two.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839